Mellott, •/., dissenting: The conclusion reached by the majority seems to me to be incorrect. The attorney fees paid by petitioners were not ordinary — passing the question of necessary — expenses for the management, conservation or maintenance of property. Assuming that these words were used in their natural, ordinary, and familiar sense, it is noted that the most obvious and rational meaning of “management,” as given in standard dictionaries, is the act or manner of treating, directing, carrying on, or using, for a purpose. “Conservation” is a conserving, preserving, guarding, or protecting. “Maintenance” is a holding or keeping in a particular state or condition, especially in a state of efficiency or validity. The genesis of the section relied upon supports the conclusion that the words were used in the sense indicated in the preceding paragraph. Before decision of the Higgins case in 1941 (Higgins v. Commissioner, 312 U. S. 212) many cases had arisen in this and other courts involving deductions claimed by an investor as an expense of managing his investments. The test applied in passing upon the allowance in each case was whether they were ordinary and necessary expenses of carrying on a business. If so, they were allowed. See, e. g., Harvey H. Ostenberg, 17 B. T. A. 738; C. W. Stimson, 22 B. T. A. 26; Cornelia W. Roebling, 37 B. T. A. 82; and Kales v. Commissioner, 101 Fed. (2d) 35. If not, they were disallowed. See, e. g., Bedell v. Commissioner, 30 Fed. (2d) 622; Kane v. Commissioner, 100 Fed. (2d) 382; and Byrnes v. Commissioner, 128 Fed. (2d) 616. This view was approved by the Supreme Court in the Higgins case. Congress, believing the test should be whether the expenses were incurred “for the production or collection of income or for the management, conservation or maintenance of property held for the production of income,” rather than whether they were business expenses, enacted the statute we are now being called upon to construe. It retained the requirement, however, that such expenses must be “ordinary and necessary”; so it may be assumed that they intended them to be of the type referred to in Kornhauser v. United States, 276 U. S. 145, and Deputy v. DuPont, 307 U. S. 488 — a point not discussed in the instant case. The quotation from the Bingham case, set out in the opinion of the majority, does not, in my judgment, permit an individual taxpayer to deduct attorney’s fees paid in a controversy with the Government over the amount of his income tax. The fact that the securities upon which the loss giving rise to the controversy occurred may have been property held for the production of income is not sufficient. The Court in the Bingham case recognized the distinction I am urging when it said: “* * * the trust, a taxable entity like a business, may deduct litigation expenses when they are directly connected with or proximately result from the enterprise — the management of property held for production of income.” The majority holds that management of their stock by petitioners “may with sufficiently comparable force be said to include the effort to deduct their bases for that stock in computing their income taxes for 1932.” This seems to be predicated upon the assumption that otherwise the statute could do these particular taxpayers no good; for it is said: “The economic benefit from that deduction was the natural — in fact the only — means reasonably left to them of obtaining any such benefit.” That, it seems to me. is largely just words. Such a straining of the word “management” is not justified. Since the enactment of the first revenue act it has uniformly been held that purely personal expenses may not be deducted unless specifically allowed by statute. The statute (sec. 23, I. R. C.) allows the deduction of interest, taxes, losses (in trade or business, in a transaction entered into for profit, from fire, storm, casualty, etc.), bad debts, contributions, and ordinary and necessary business expenses. So far as I have been able to find, attorney fees paid in income tax litigation have never been allowed except as ordinary and necessary business expenses, cf. Caroline T. Kissell, 15 B. T. A. 1270; Estate of Henry N. Brawner, Jr., 36 B. T. A. 884, or under circumstances covered by the new section, such as the Bingham, case, where they were clearly for the management, conservation, and maintenance of property held for the production of income. We refused to apply any other rule in John W. Willmott, 2 T. C. 321, under facts much stronger for the taxpayer than those now before us. Apparently that case and R. C. Coffey, 1 T. C. 579, are now being overruled, although not mentioned. I do not believe that is justified or required by the Bingham case, which, it should be kept in mind, merely approved the action taken by us when the case was before us (Mary Lily Bingham Trust, 2 T. C. 853). That we were conscious of the rule applied in the Willmott and Coffey cases and were not willing to abandon it is implicit in the majority opinion and is clearly indicated in the concurring opinion by the judge who wrote the opinion in the Willmott case. It may well be that Congress should allow all taxpayers to deduct the expenses of carrying on litigation with the Government involving' their income tax liability; but until it says so in unmistakable language I prefer to follow the Willmott and Coffey cases. Apparently the majority assumes that the expenditures were not made “for the production or collection of income”; so the validity of petitioner’s claim upon that ground — if made — does not need to be discussed. In my judgment, however, such claim would be untenable, notwithstanding the fact the suit may have resulted in recovering tax previously paid and to that extent may have improved petitioners’ economic position.. Being of the opinion that the claimed deductions may not be allowed, under the section cited,. I respectfully note my dissent.